June 11, 2010


Mr. Levon G. Hovnatanian
Martin Disiere Jefferson & Wisdom LLP
808 Travis, Suite 1800
Houston, TX 77002
Mr. John Foster Melton
Melton & Kumler, L.L.P.
2705 Bee Cave Road, Suite 220
Austin, TX 78746

RE:   Case Number:  08-0799
      Court of Appeals Number:  10-07-00228-CV
      Trial Court Number:  C200400452

Style:      STATE FARM LLOYDS AND ERIN STRACHAN
      v.
      WANDA M. PAGE

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Mr. David Lloyd |